Citation Nr: 1029227	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for polyarthritis/rheumatoid 
arthritis, claimed as secondary to service-connected prostate 
cancer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In that decision, the RO denied service connection for 
polyarthritis/rheumatoid arthritis.

In May 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.  At the suggestion of the undersigned, the Veteran 
submitted additional evidence in the form of a May 2010 letter 
from Dr. Martinez.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 
No. 08-4080, 2010 WL 2633151 (Vet. App. July 1, 2010).  The 
Veteran waived initial RO consideration of this evidence, but, as 
the Board is granting the claim in full, consideration of remand 
for RO consideration is in any event unnecessary. 


FINDING OF FACT

Polyarthritis/rheumatoid arthritis is related to his prostate 
cancer surgery.


CONCLUSION OF LAW

Polyarthritis/rheumatoid arthritis is proximately due to service-
connected prostate cancer.   38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for polyarthritis/rheumatoid arthritis, the claim is 
substantiated, and there are no further VCAA duties with regard 
to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
is also warranted for a disability that is proximately due to or 
the result of a service-connected disease.  38 C.F.R. § 3.310(a).

The Veteran has been diagnosed with polyarthritis and rheumatoid 
arthritis on VA examinations and by private physicians.  He has 
been granted service connection for prostate cancer.  He claims 
that his polyarthritis/rheumatoid arthritis is related to his 
prostate cancer or the surgery he underwent as treatment for this 
cancer.  In addressing this claim, the Board cannot make its own 
independent medical determinations.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)).  Rather, it must rely on medical opinions, and there 
are multiple opinions on this precise question.

The September 2008 VA examiner reviewed the claims file, examined 
the Veteran and diagnosed inflammatory polyarthritis of unknown 
origin.  In his comments, the examiner wrote, "It is at least as 
likely as not that inflammatory polyarthropathy is not secondary 
to prostate cancer."  He did not offer any explanation for this 
conclusion, or explain why he used the term polyarthropathy 
rather than polyarthritis, which was the term that he used in his 
diagnosis.

In a June 2007 letter, Dr. Martinez, the Veteran's treating 
rheumatologist, noted that just prior to his arthritis onset, the 
Veteran had prostate surgery, and that he had explained to the 
Veteran that "there might be a possibility that his prostate 
surgery was merely a trigger that may have started the arthritis 
in a genetically predisposed individual such as [the Veteran]."

Dr. Wnuk, the Veteran's primary care physician, indicated in 
December 2006 that the etiology of what he then termed 
polymyalgia rheumatica was unclear.  In April 2007, Dr. Wnuk 
wrote that "it is possible that the prostate cancer may have 
been related to his exposure of agent orange and subsequent 
polyarthritis of unclear etiology."  In a December 2008 
treatment note, Dr. Wnuk wrote, "[I]t is my opinion, based on 
[the Veteran's] history of subacute onset of inflammatory 
arthritis with rheumatoid tendencies, it is probably related to 
cause of his history of prostate surgery."

Noting the reduced evidentiary value of medical opinions stated 
in uncertain terms or lacking a rationale, see Winsett v. West, 
11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or 
may not" is an insufficient basis for an award of service 
connection); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning), the undersigned suggested that the Veteran 
obtain additional opinions from Drs. Martinez and Wnuk.  38 
C.F.R. § 3.103; Bryant v. Shinseki, No. 08-4080, 2010 WL 2633151 
(Vet. App. July 1, 2010).  The Veteran submitted a May 2010 
letter from Dr. Martinez in which he indicated that rheumatoid 
arthritis is an autoimmune connective tissue disease that in 
predisposed individuals can begin by known or unknown factors, 
one of which is stress, and that there are other unknown factors 
that very likely can initiate rheumatoid arthritis in susceptible 
individuals.

The Veteran also submitted a Mayo Clinic article which indicated 
that doctors do not know what causes the process that leads to 
rheumatoid arthritis and that it is likely that rheumatoid 
arthritis occurs as a result of a complex combination of factors.  

The Board is confronted with multiple flawed medical opinions.  
While the VA examiner reviewed the claims file and examined the 
Veteran, he offered no rationale for his opinion.  The Board 
therefore accords no evidentiary weight to this opinion.  See 
Nieves-Rodriguez, 22 Vet. App. at 303 ("review of a claims file 
by a VA examiner, without more, does not automatically render the 
examiner's opinion competent or persuasive").

Dr. Martinez used extremely ambiguous terminology in his June 
2007 letter ("might be a possibility").  However, the Federal 
Circuit has indicated that such an opinion by a competent 
professional must be considered as competent evidence on the 
question addressed, and is therefore of at least some, slight 
probative value.   See Hogan v. Peake, 544 F.3d 1295, 1297-1298 
(Fed. Cir. 2008) (the Board may discount the value of an 
ambiguous medical opinion, but must consider such an opinion, if 
rendered by a competent professional, as competent evidence).

Dr. Wnuk's December 2008 opinion was more definitive 
("probably"), and he explained that his opinion was based on 
the Veteran's "subacute onset of inflammatory arthritis with 
rheumatoid tendencies."  This sentence contains at least some, 
though cryptic, reasoning - Dr. Wnuk appeared to be attributing 
his conclusion to the rapid onset of the arthritis which, as Dr. 
Martinez indicated, was shortly after the prostate surgery.  
Thus, Dr. Wnuk's opinion is entitled to some probative weight.  
Moreover, the fact that Dr. Wnuk treated the Veteran and was 
familiar with the nature of the onset of the arthritis provides 
additional support for his opinion.  See Nieves-Rodriguez, 22 
Vet. App. at 303 (treating Veteran for an extended period of time 
is a means by which a private physician can become aware of 
critical facts).  In addition, the Mayo Clinic article indicates 
that the causes of rheumatoid arthritis are not known, and does 
not exclude a cause that might seem unlikely to a layperson or an 
adjudicator, such as prostate cancer or surgery.

The above discussion reflects that, while flawed, the opinions 
supporting a relationship between the Veteran's 
polyarthritis/rheumatoid arthritis are of slightly more probative 
value than the opinion weighing against such a relationship.  In 
these circumstances, were the Board to remand the claim for a new 
VA examination as to the etiology of the rheumatoid 
arthritis/polyarthritis, such development reasonably could be 
construed as obtaining additional evidence for the sole purpose 
of denying a claim, which is impermissible.  Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  Consequently, service connection 
for polyarthritis/rheumatoid arthritis, secondary to prostate 
cancer, is warranted.

In reaching this determination, the Board again notes the opinion 
of the VA examiner:  It is at least as likely as not that 
inflammatory polyarthropathy is not secondary to prostate cancer.  
At best the opinion is confusing or is a double negative.  The 
AOJ had every opportunity to return the report for an 
understandable and or reasoned opinion but did not.


ORDER

Entitlement to service connection for polyarthritis/rheumatoid 
arthritis, secondary to service-connected prostate cancer, is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


